Exhibit 10.14

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered
into effective as of December 6, 2013, by and among [i] ALMOST FAMILY, INC., a
Delaware corporation (“AFI”), [ii] JPMORGAN CHASE BANK, N.A., a national banking
association for itself as a Lender and as Administrative Agent for the Lenders
(“Agent”) pursuant to that certain Credit Agreement dated as of December 2,
2010, as modified by a letter agreement dated as of December 10, 2012, entered
into in each case among AFI, Agent and the Lenders party thereto (collectively,
the “Credit Agreement”; certain capitalized terms used in this Amendment have
the meaning set forth for them in the Credit Agreement unless expressly
otherwise defined herein), and [iii] EACH OF THE OTHER LENDERS PARTY TO THE
CREDIT AGREEMENT.

 

W I T N E S S E T H:

 

WHEREAS, AFI requested that the Lenders consent to the acquisition (the “OMNI
Acquisition”) by National Health Industries, Inc., a Kentucky corporation
(“NHI”), of one hundred percent (100%) of the issued and outstanding shares of
capital stock of OMNI Home Health Holdings, Inc., a Delaware corporation
(“OMNI”); and

 

WHEREAS, pursuant to a letter dated October 28, 2013 (“OMNI Consent Letter”),
Lenders did consent to the OMNI Acquisition, provided the same is completed on
or before December 31, 2013; and

 

WHEREAS, AFI, Lenders and Agent are entering into this Amendment, as well as the
other “Additional Loan Documents” as hereinafter defined, in accordance with the
agreement of AFI contained in the OMNI Consent Letter, and as required pursuant
to the Credit Agreement, in order that the OMNI Acquisition will be a Permitted
Acquisition pursuant to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, it is hereby agreed as follows:

 

ARTICLE 1.

 

Amendments to Credit Agreement

 

AFI, Agent, and Lenders agree that, subject to satisfaction of the conditions
stipulated in Article 2 of this Amendment, the Credit Agreement is hereby
modified as follows:

 

1.1                               The last sentence of SECTION 3.01 of the
Credit Agreement is amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

Each Subsidiary of Borrower, its state of formation, tax identification number,
organizational identification number and the identity of the owner(s) of all of
the Equity Interests of each, are set forth in, collectively, Schedule 3.01 and
Schedule 3.01 (a).

 

1.2                               Schedule 3.01 (a) in the form attached to and
made a part of this Amendment is added as one of the Schedules to the Credit
Agreement.

 

1.3                               Subsection (e) of ARTICLE VII of the Credit
Agreement, which Article is titled “Events of Default”, is amended and restated
in its entirety to read as follows:

 

(e) if either [i] the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document to which
it is a party, or [ii] any other Obligor shall fail to perform any covenant,
condition, or agreement contained in any Loan Document to which it is a party
and, in the case of the circumstances described in the foregoing clauses [i] and
[ii], such failure shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);

 

1.4                               Borrower has informed Lenders that, while the
organizational documents of SunCrest Home Health of Central FL, LLC, a Florida
limited liability company (“Central FL”) that is an indirect 65% owned
Subsidiary of Borrower, permit Central FL to grant a security interest in its
assets to secure the Obligations, the organizational documents preclude Central
FL from guaranteeing payment of the Obligations.  Lenders agree to waive the
requirement for Central FL to guarantee payment of the Obligations as part of
the Conditions to the Effectiveness set forth in Article 2 of this Amendment;
provided, however, that Borrower agrees to cause Central FL to execute a
guarantee of payment of the Obligations, in like manner as the Subsidiary
Guarantors, on or before sixty (60) days written notice given by the Required
Lenders to AFI to do so.

 

ARTICLE 2.

 

Conditions to Effectiveness

 

2.1                               The provisions of Article 1 of this Amendment
shall become effective when, and only when, Agent shall have received this
Amendment and each of the documents or instruments set forth below
(collectively, for purposes of this Amendment, the “Additional Loan Documents”,
all of which upon the satisfaction of all the conditions set forth in this
Article 2 shall be deemed part of the “Loan Documents” referred to in the Loan
Agreement), executed by the each of the parties hereto and the parties thereto
where provided, respectively, and in form and substance satisfactory in all
respects to Agent in its sole discretion, and when each of the other conditions
set forth below has been fulfilled to the satisfaction of Agent:

 

A.                                    Evidence satisfactory to Agent that the
closing of the OMNI Acquisition has occurred and, in conjunction therewith, that
any Lien encumbering the assets of OMNI or any OMNI Subsidiary that is not a
Permitted Encumbrance has been terminated;

 

2

--------------------------------------------------------------------------------


 

B.                                    A Guaranty Agreement (the “OMNI Guaranty
Agreement”) entered into by OMNI and each subsidiary of OMNI (collectively, the
“OMNI Subsidaries”), excepting Central FL, containing the absolute, joint and
several guarantee of payment by each of them, respectively, of the Obligations,
and which shall be supplemental to any and each Guaranty Agreement heretofore
given by any other Subsidiary Guarantor;

 

C.                                    A Pledge of Equity Interests containing
the grant to Agent for the ratable benefit of the Lenders, as part of the
Collateral for the Obligations in each case, by NHI of one hundred percent
(100%) of the issued and outstanding shares of capital stock of OMNI, and by
OMNI and the applicable subsidiaries of OMNI of all of the Equity Interests of
each OMNI Subsidiary owned by them, respectively, including delivery, in
conjunction with or promptly following such pledge, of all certificates
evidencing any such ownership and related stock or membership unit powers, as
applicable, endorsed by the entity pledging same;

 

D.                                    A security agreement (“OMNI Security
Agreement”) pursuant to which OMNI and each of the OMNI Subsidiaries shall grant
to Agent for the ratable benefit of the Lenders a continuing first priority
security interest in all of the personal property of each as part of the
Collateral for the Obligations, which OMNI Security Agreement shall be
supplemental to any other Security Agreement heretofore executed and delivered;

 

E.                                     An Incumbency Certificate and Certified
Copy of Resolutions for AFI, NHI, OMNI and each of the OMNI Subsidiaries,
authorizing the execution and delivery of this Agreement and the other
Additional Loan Documents to which each is a party, respectively, and including
a copy of the organization documents for OMNI and each OMNI Subsidiary, and
evidence of the valid existence of each and of AFI and NHI;

 

F.                                      An opinion of counsel to AFI as to the
due authorization, execution, delivery and enforceability of the Additional Loan
Documents by and with respect to AFI, NHI, OMNI and each OMNI Subsidiary, and
such other matters as Agent reasonably requests;

 

G.                                    Agent shall receive such other documents,
instruments and certificates, if any, as Agent may reasonably request to insure
the binding effect in accordance with the terms thereof of the Credit Agreement
as modified by this Amendment, and the Additional Loan Documents.

 

ARTICLE 3.

 

Other Provisions

 

3.1                               AFI hereby restates and confirms each of the
representations, warranties and covenants contained in the Credit Agreement and
the other Loan Documents, as modified by this Amendment, and confirms and agrees
that it has no defenses, offsets or counterclaims with respect thereto.  Without
limitation of the preceding sentence, AFI represents and warrants that this
Amendment and the Additional Loan Documents have been executed and delivered by
a representative of AFI and each Subsidiary Guarantor that is a party thereto
who is duly authorized to do so and that the same are valid and binding on each.

 

3

--------------------------------------------------------------------------------


 

3.2                               AFI agrees to reimburse Agent for all expenses
incurred by Agent and Lenders in connection with the preparation, execution,
delivery and performance of this Amendment, including, without limitation, for
reasonable fees of legal counsel to Agent.

 

3.3                               Except as expressly modified by this
Amendment, all terms and conditions of the Notes, the Credit Agreement, and the
other Loan Documents shall remain in full force and effect as they were
immediately prior to the execution and delivery of this Amendment, and those
terms and conditions as modified are incorporated herein by this reference and
shall govern this Amendment in all respects.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement and the other Loan Documents
to the “Credit Agreement” shall mean and be deemed a reference to the Credit
Agreement as modified by this Amendment.

 

3.4                               This Amendment may not be modified in any
respect except in writing signed by the party charged with such modification. 
This Amendment constitutes the final, complete and exclusive agreement among
Agent, Lenders and AFI concerning its subject matter and neither the Agent,
Lenders nor AFI are relying on any oral agreements or understandings of any
nature whatsoever with respect thereto.

 

3.5                               This Amendment shall be effective
notwithstanding that it is executed in counterparts, and a facsimile or other
reproduction of a signature of any party to it shall be effective to the same
extent as the manual signature of such party, but such party shall furnish its
manually signed signature pages to each other party promptly upon request of
such other party.

 

3.6                               This Amendment shall be governed by and
construed in accordance with the laws of the Commonwealth of Kentucky.

 

< signature pages follow >

 

4

--------------------------------------------------------------------------------


 

(signature page to Second Amendment to Credit Agreement)

 

IN TESTIMONY WHEREOF, witness the signatures on behalf of AFI, Agent and Lenders
effective as of the date first above written.

 

 

 

“AFI”

 

 

 

 

 

ALMOST FAMILY, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ C. Steven Guenthner

 

 

 

C. Steven Guenthner, President, Principal Financial Officer, Secretary and
Treasurer

 

 

 

 

 

 

 

 

“Agent” and “Lenders”

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent and for itself as a Lender

 

 

 

 

 

By:

/s/ Karen Watson

 

 

 

(signature)

 

 

 

 

 

 

Name:

Karen Watson

 

 

 

(print)

 

 

 

 

 

 

Title:

Authorized Signer

 

5

--------------------------------------------------------------------------------


 

(signature page to Second Amendment to Credit Agreement)

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ E. Mark Hardison

 

 

 

(signature)

 

 

 

 

 

Name:

E. Mark Hardison

 

 

 

(print)

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Vera B. McEvoy

 

 

 

(signature)

 

 

 

 

 

 

Name:

Vera B. McEvoy

 

 

 

(print)

 

 

 

 

 

 

Title:

Healthcare Officer

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

 

 

 

 

(print)

 

 

 

 

 

 

Title:

 

 

 

Attachments

 

— Schedule 3.01 (a)

 

6

--------------------------------------------------------------------------------


 

Schedule 3.01 (a)

 

NAME OF ISSUER

 

JURISDICTION

 

BENEFICIAL
OWNER

 

TYPE OF
INTEREST

 

CERT.
#

 

NO. SHARES
/UNITS
OUTSTANDING

 

% INTEREST
OUTSTANDING

1.

OMNI Home Health Holdings, Inc.
Tax ID:
Org ID: 4508006

 

Delaware

 

National Health Industries, Inc.

 

10 Shares

 

2

 

10 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.a

SunCrest Healthcare,  Inc.
Tax ID:
Org ID: 400237

 

Georgia

 

OMNI Home Health Holdings, Inc.

 

Common Stock

 

55

 

265,148 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.b

SunCrest Healthcare,  Inc.
Tax ID:
Org ID: 400237

 

Georgia

 

OMNI Home Health Holdings, Inc.

 

B-1 Preferred

 

B-1-005

 

90,667 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.c

SunCrest Healthcare,  Inc.
Tax ID:
Org ID: 400237

 

Georgia

 

OMNI Home Health Holdings, Inc.

 

B-2 Preferred

 

B-2-020

 

19,708 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.d

SunCrest Healthcare, Inc.
Tax ID:
Org ID: 400237

 

Georgia

 

OMNI Home Health Holdings, Inc.

 

C Preferred

 

C-004

 

40,3856 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

BGR Acquisition, LLC
Tax ID: L06000098860
Org ID: 510606314

 

Florida

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

SunCrest Healthcare of Middle TN, LLC
Tax ID:
Org ID: 000534537

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

SunCrest Healthcare of East Tennessee, LLC
Tax ID:
Org ID: 00588238

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

7

--------------------------------------------------------------------------------


 

6.

SunCrest Healthcare of West Tennessee, LLC
Tax ID:
Org ID: 000559681

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

SunCrest Companion Services, LLC
Tax ID:
Org ID: 000588237

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

SunCrest Home Health of South GA, Inc.
Tax ID:
Org ID: 3037586

 

Georgia

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

SunCrest Outpatient Rehab Services of TN, LLC
Tax ID:
Org ID: 000603548

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

SunCrest Outpatient Rehab Services, LLC
Tax ID:
Org ID: 000563554

 

Tennessee

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

SunCrest Home Health of AL, Inc.
Tax ID:
Org ID: 261-690

 

Alabama

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

SunCrest Home Health of Georgia, Inc.
Tax ID:
Org ID: 2511213

 

Georgia

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

100 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

SunCrest Home Health of Central FL, LLC
Tax ID: 272020510
Org ID: L10000022063

 

Florida

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

65

 

65%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

SunCrest Home Health of Nashville, Inc.
Tax ID:
Org ID: 000627890

 

Tennessee

 

SunCrest Healthcare, Inc.

 

Common Stock

 

2

 

1,000 shares

 

100%

 

8

--------------------------------------------------------------------------------


 

15.

SunCrest Home Health of Manchester, Inc.
Tax ID:
Org ID: 000642295

 

Tennessee

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

SunCrest TeleHealth Services, Inc.
Tax ID:
Org ID: 000645556

 

Tennessee

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

SunCrest Home Health-Southside, LLC
Tax ID:
Org ID: 4014293

 

Georgia

 

SunCrest Home Health of Georgia, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.

SunCrest LBL Holdings, Inc.
Tax ID:
Org ID: 000642297

 

Tennessee

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

SunCrest Home Health of Claiborne County, Inc.
Tax ID:
Org ID: 000655066:

 

Tennessee

 

SunCrest Healthcare, Inc.

 

Common Stock

 

1

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

SunCrest Home Health of Tampa, LLC
Tax ID: 273742788
Org ID: L10000107528

 

Florida

 

SunCrest Healthcare, Inc.

 

LLC Interest

 

1

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

Trigg County Home Health, Inc.
Tax ID:
Org ID: 0715426

 

Kentucky

 

SunCrest LBL Holdings, Inc.

 

Common Stock

 

1

 

970 shares

 

97%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.

Tennessee Nursing Services of Morristown, Inc.
Tax ID:
Org ID: 000060015

 

Tennessee

 

SunCrest Home Health of Claiborne County, Inc.

 

Common Stock

 

4

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.

OMNI Home Health Services, LLC
Tax ID:
Org ID: 4508002

 

Delaware

 

OMNI Home Health Holdings, Inc.

 

LLC Interest

 

1

 

100%

 

100%

 

9

--------------------------------------------------------------------------------


 

24.

Home Health Agency-Brevard, LLC
Tax ID: 200375966
Org ID: L08000043050

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

Home Health Agency — Broward, Inc.
Tax ID: 010713878
Org ID: P01000111371

 

Florida

 

OMNI Home Health Services, LLC

 

Common Stock

 

13

 

1,000 shares

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26.

Home Health Agency — Central Pennsylvania, LLC
Tax ID: 201497787
Org ID: L08000043051

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.

Home Health Agency — Collier, LLC
Tax ID: 200832146
Org ID: L08000043052

 

Florida

 

(INACTIVE)

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.

Home Health Agency — Hillsborough, LLC
Tax ID: 593757325
Org ID: L08000043054

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29.

Home Health Agency — Illinois, LLC
Tax ID: 593757324
Org ID: L08000043056

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30.

Home Health Agency — Indiana, LLC
Tax ID: 201408322
Org ID: L08000043055

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31.

Home Health Agency — Palm Beaches, LLC
Tax ID: 010713588
Org ID: L08000043057

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32.

Home Health Agency — Pennsylvania, LLC
Tax ID: 593757322
Org ID: L08000043058

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

Home Health Agency — Philadelphia, LLC
Tax ID: 201408427
Org ID: L08000043059

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

10

--------------------------------------------------------------------------------


 

34.

Home Health Agency — Pinellas, LLC
Tax ID: 593757320
Org ID: L08000043060

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35.

OMNI Home Health — District 1, LLC
Tax ID: 200527436
Org ID: L08000043061

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36.

OMNI Home Health — District 2, LLC
Tax ID: 200527566
Org ID: L08000043062

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37.

OMNI Home Health — District 4, LLC
Tax ID: 201657488
Org ID: L08000043063

 

Florida

 

OMNI Home Health Services, LLC

 

Class B LLC Interest

 

3

 

700

 

70%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.

OMNI Home Health — Hernando, LLC
Tax ID: 593741300
Org ID: L08000043064

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39.

Omni Home Health — Jacksonville, LLC
Tax ID: 593754764
Org ID: L08000043066

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40.

OMNI Health Management, LLC
Tax ID: 043630085
Org ID: L08000043081

 

Florida

 

OMNI Home Health Services, LLC

 

LLC Interest

 

2

 

100%

 

100%

 

11

--------------------------------------------------------------------------------